Alpine U.S. Real Estate Equity Fund Alpine International Real Estate Equity Fund Alpine Realty Income & Growth Fund Alpine Emerging Markets Real Estate Fund Alpine Global Infrastructure Fund PROSPECTUS Each a Series of Alpine Equity Trust 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin53202 For more information call 1-888-785-5578 or View our website at www.alpinefunds.com Dated February 27, 2009 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities as an investment and has not passed on the adequacy or accuracy of this prospectus. It is a criminal offense to state otherwise. Table of Contents About the Funds 1 Investment Objectives and Principal Investment Strategies 3 Who Should Invest 4 Main Risks 7 Past Performance 10 Fees and Expenses Principal Investment Strategies and Related Risks 12 Alpine U.S. Real Estate Equity Fund 12 Alpine International Real Estate Equity Fund 13 Alpine Realty Income & Growth Fund 13 Alpine Emerging Markets Real Estate Fund 14 Alpine Global Infrastructure Fund 15 Additional Risks 19 Portfolio Holdings Information Management of the Funds 19 Investment Adviser 20 Portfolio Managers 22 How the Funds Values Their Shares How to Buy Shares 22 Purchases by Mail 23 Purchases by Internet 23 Purchases by Wire 24 For Subsequent Investments – By wire 24 Additional Information Exchange Privilege 25 Exchanges by Telephone 25 Exchanges by Mail 25 Exchanges by Internet How to Redeem Shares 26 Redeeming Shares by Mail 26 Redeeming Shares by Telephone 27 Additional Redemption Information 27 Redemption Fees 28 Tools to Combat Frequent Transactions 28 Trading Practices 29 Fair Value Pricing Shareholder Services 29 Automatic Investment Plan 30 Telephone Investment Plan 30 Systematic Cash Withdrawal Plan 30 Investments Through Employee Benefit and Savings Plans 30 Automatic Reinvestment Plan 30 Tax Sheltered Retirement Plans 30 Householding 30 Internet Account Access and Trading Dividends, Distributions and Taxes 31 Dividend Policy 31 Taxation of the Funds 31 Taxation of Shareholders Financial Highlights 33 Notice of Privacy Policy 36 Additional Information 37 To Obtain More Information About the Funds 38 About the Funds Investment Objectives and Principal Investment Strategies Alpine U.S. Real Estate Equity Fund (the “U.S. Fund”)seeks long-term capital growth.Current income is a secondary objective. The U.S.
